         Case 6:21-mj-00109-JCM Document 1 Filed 06/02/21 Page 1 of 3
                                                                                                      FILED
                                                                                                    June 02, 2021
                                                                                              CLERK, U.S. DISTRICT CLERK
                                                                                              WESTERN DISTRICT OF TEXAS
                                                                                                       Melanie Miller
                                                                                              BY ________________________
                                                                                                                     DEPUTY

                           UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF TEXAS


           UNITED STATES OF AMERlCA

                                     v.
                                                                               CRIMINAL COMPLAINT
           JESSE FINCH

                                                                               CASE NUMBER:       W21-109M
           I, the undersigned complainant           being duly sworn, state the following is true and

correct to the best of my knowledge and belief.

           On or about June 1. 2021. in Bell County, in the Western                           District of Texas,

defendant(s),          being a person who knew he had previously                         been convicted     of a

crime punishable by imprisonment                    for a term exceeding one year. did knowingly

possess a firearm. and said firearm was in and affecting commerce. in violation of

Title 18, United States Code, Section(s) 922(g)(1) and 924(a)(2).

           I further state that I am a(n) Special Agent. Federal Bureau of Investigation,

and that this complaint is based on the following facts:

           SEE ATTACHED               AFFIDAVIT

continued on the attached sheet and made a part hereof: YES




                                                                     OR, pecial Agent
                                                     Federal Bureau of Investigation

Sworn to before me and subscribed in my presence,

 June 2 2021                                         Waco, Texas
Date                                                 City and State

Jeffrey C. Manske
U.S. Magistrate Judge
Name & Title of Judicial   Officer                   Signature   of Judicial   Officer
          Case 6:21-mj-00109-JCM Document 1 Filed 06/02/21 Page 2 of 3




                        AFFIDAVIT IN SUPPORT OF COMPLAINT


BEING FIRST DULY SWORN, Affiant, Daniel Tichenor, deposes and states the following:
        I, Daniel Tichenor, am a Special Agent with the FBI, duly appointed according to law and
acting as such, and have been employed by the FBI since December 2004. As an FBI Special
Agent, I am an "investigator or law enforcement officer" within the meaning of Title 18, United
States Code, Section 2510(7), that is, an officer of the United States who is empowered by law to
conduct investigations and to make arrests for offenses enumerated in Title 18, United States Code,
Section 2516. I am currently assigned to the San Antonio Division, Waco Resident Agency, of
the FBI. In this assignment, I am tasked with investigating a myriad of criminal offenses including
the investigation of violent gangs, drug trafficking organizations, and violations of Federal
firearms statutes. Since becoming a Special Agent, I have participated in numerous criminal
investigations, including many involving drug trafficking, organized criminal enterprises, violent
gangs, Federal firearms violations, and public corruption. Through my training, education, and
experience, I have become familiar with the manner in which illegal drugs are imported and
distributed, the method of payment for such drugs, and the efforts of persons involved in such
activities to avoid detection by law enforcement, including the use of vague and/or coded language
during their conversations related to drug trafficking, money laundering, and violent gang related
activities.
        On June 1, 2021, a reliable confidential human source, hereafter CHS, contacted a detective
with the Temple Police Department (TPD) and advised a white GMC Envoy would be traveling
near Highway 36 between the towns of Buckholts and Moody. The CHS reported JESSE FINCH
was in the vehicle and was in possession of narcotics and a shotgun. Upon receiving this
information, the TPD detective searched TPD records for more information regarding FINCH.
The TPD detective was able to obtain a photograph of FINCH and determined FINCH was a
fugitive from justice, as he was subject of a felony arrest warrant.
        Thereafter, law enforcement agents conducted surveillance on Highway 36 in Bell County
in an effort to locate and apprehend FINCH. Law enforcement agents were able to locate a white
GMC Envoy, as described by the CHS, and followed this vehicle into the city of Temple. Law
enforcement agents followed the Envoy until it pulled into the parking lot of a Cefco gas station
located at 22514 SW HK Dodgen Loop in Temple. After parking, the driver of the Envoy exited
the vehicle. Upon his exit, agents recognized FINCH as the driver. Law enforcement agents
subsequently approached FINCH and arrested him for the outstanding felony warrant.
        A search of FINCH following his arrest revealed he had four rounds of 12 gauge
ammunition in the pockets of the shorts he was wearing. Additionally, law enforcement agents
who approached the vehicle FINCH was driving observed in a plain view a 12 gauge shotgun in
the front passenger compartment within FINCH’s immediate area of control. Agents recovered
this shotgun and determined it was a Stevens Model 320 12 gauge shotgun bearing serial number
134161P. A further search of the vehicle revealed approximately one-half ounce of suspected
methamphetamine concealed in the backseat area.
      Case 6:21-mj-00109-JCM Document 1 Filed 06/02/21 Page 3 of 3




        A review of FINCH's criminal history reveals multiple previous felony convictions. These
include a conviction on November 14,2016, from the 19th Dis~rict Court in Waco, Texas, under
cause number l5-2489-C, for Burglary of a Habitation, a 2nd Degree Felony Offense. This
conviction resulted in FINCH being sentenced to four years of incarceration in the Texas
Department of Criminal Justice.

        The firearm recovered from FINCH and described above was manufactured outside of the
State of Texas, and thus travelled in the stream of interstate commerce prior to its arrival in Texas
and meets the definition of a firearm under Federal law, that is, it is capable of expelling a projectile
by the action of an explosion.

        In addition, all facts as described herein occurred within the Western District of Texas.



                                                dPJ~
                                                DANIEL TICHENOR, Special Agent
                                                Federal Bureau of Investigation

                                                  2nd day of June, 2021.
        SUBSCRIBED AND SWORN TO before me on the __




                                                JEFFREY C. MANSKE
                                                UNITED STATES MAGISTRATE JUDGE
